DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims includes the limitation as set forth in claim 1, lines 8-11, regarding the manifold plate that communicates with “the air channels of the main manifold”.  This 
Examination will be in accordance with the air channels as established within the rear plate as seen in the specification and figures.
Similarly, the recesses of said manifold plate is established on page 3, lines 8-11, and in Figure 2.  There does not appear to be clear teaching in Figure 2 regarding recesses in the secondary manifolds, see claim 1, lines 25-26.  While the specification on page 3, lines 12-14 states of the recesses 28 of the secondary manifolds 21, the context and also in light of the Figures appear to be directed in regards of the recesses of the manifold plate that accommodates the secondary manifolds, not that the secondary manifolds have recesses themselves.
Examination will be in accordance with the recesses as formed in the manifold plate that accommodates for the secondary manifolds as seen in the specification and figures.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said recesses of the secondary manifolds" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Here, the recesses taught earlier in the claim are directed to “said secondary manifolds being accommodated in recesses of said manifold plate which are open toward said rear plate”.  Thereby, the claim limitation should instead be read as “said recesses of the manifold plate”, it is understood that the recesses of said manifold plates are the same ones that accommodate for the secondary manifolds.  As the secondary manifolds structures themselves in accordance to the specification do not appear to contain any recesses.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5127819) in view of Serniuk (US 2006/0204611).
In regards to claim 1, Wright teaches of an injection molding apparatus with hot runners, the injection molding apparatus (see abstract) comprising: 
- a rear plate (see backing plate 13), which supports at least one main manifold with hot runners;
 - a manifold plate (cylinder plate 12) , which is fastened to said rear plate (13) (see Fig. 3, see screw near 35) and has a plurality of nozzles (18 nozzles, see Figs. 2 and 3) configured to inject a stream of molten plastic material in a respective molding cavity, the manifold plate supports a secondary manifold (manifold plate 11) that is configured to feed to the nozzle 18, the stream of the plastic material.
- at each nozzle 18 of each nozzle group, a valve stem (shut-off pin 19) for controlling said flow of molten plastic material through said nozzle 18s;  for each valve stem 19, an actuator which has a piston cylinder and a piston (see hydraulic cylinder 20),  which can slide within said piston cylinder and is connected to said valve stem 19 in order to open and close the respective nozzle 18;
wherein: 
- said first face of the rear plate 13 is in direct contact with a first face of the manifold plate 12 substantially on the entire flat surface of the first face MOD1343US4 of the manifold plate, that the contact between the rear plate and manifold plate is not affected by said recesses the secondary manifolds 11 (the claimed recesses of the secondary manifold is seen as in reference the teaching of the recess of the manifold plate that accommodates for the secondary manifolds);
s are completely inside said recesses of the manifold plate 12 and are arranged so that the respective piston cylinder 20 is compressed between the first face of said rear plate 13 and the secondary manifold 11 which is crossed by the respective valve stem 19 of the actuator (see Fig. 3).

    PNG
    media_image1.png
    726
    1273
    media_image1.png
    Greyscale


Wright does not teach of: the rear plate that “ is crossed by a plurality of air channels which communicate at least partly with a first face of said rear plate”; said manifold plate supporting a plurality of secondary manifolds with hot runners which are configured to feed respective groups of said nozzles with said stream of molten plastic material and communicate with the air channels of the main manifold, said secondary manifolds being accommodated in recesses of said manifold plate which are open toward said rear plate; in which at least one part of said valve stem passes through the 
Of note: (air channels are for the operation of pneumatic cylinders) 

In regards to the manifold plate, secondary manifolds, and of the recesses, Serniuk teaches of a hot runner manifold system, see Fig. 5.  Herein, the respective rear plate (see backing plate 58, 70) having a facing against the manifold plate 54.


    PNG
    media_image2.png
    829
    1340
    media_image2.png
    Greyscale

Further, a secondary manifold (sub manifolds 52) is taught that is in communication with the main manifold 56, the intermediary rear plate in Serniuk is an air plate 70 that has a plurality of actuator cavities 72 for the nozzle actuators 90 as well as a plurality of air channels 74 that conduct actuating fluid, such as air, to the actuators, see [0024].  The accommodation of the sub manifolds in the recess provided that is open to the rear plate is known as seen in Serniuk.  
Here, Serniuk teaches of the concept of the plurality of air channels along the rear plate and of the air channels of the rear plate that would communicated with the actuator.  Thus the air channels that would be on the front face of the rear plate that would communicate to the associated actuator is taught in Serniuk when incorporated into Wright to ensure the air supply of the channel would communicate with the actuator.  The actuators of Wright can be substituted by the pneumatic actuators of Serniuk as these are both known actuation types utilized for the operation of valve stems within an injection nozzle, one skilled in the art would recognize as a simple substitution of equivalent parts for the same function.
Wright reference teaches of a known configuration regarding the positioning of the actuators that are external to the rear plate and with recess provided by the manifold plate to accommodate the actuator, along with the compression of the actuator between the rear plate and manifold plate.  This concept can be combined with the teachings of the manifold plate and secondary manifolds taught by Serniuk, particularly in light of the accommodation of the actuator and respective recesses to the manifold plate.
It would have been obvious for one of ordinary skill in the art to modify the manifold and rear plate of Wright with the arrangement of the manifold plate to the secondary manifold and the air channels of the rear plate from Serniuk regarding providing flow of the material to a groups of the nozzle and with the associated fluid to operate the actuators, as this is seen as combining prior art elements according to known methods to yield predictable results.

In regards to claim 2, wherein said rear plate comprises a recess which is provided on a second face disposed opposite said first face of the rear plate and 
In regards to the recess in the rear plate for the main manifold, see above in Serniuk.  Furthermore, Wright teaches of a recess on the rear plate that accommodates for the material flow onward to the manifold, see Fig. 3.  Here, it would have been obvious for one of ordinary skill in the art to modify Wright in view of Serniuk with the additional recess along the second face as seen in Wright to accommodate for the inlet flow of the molten material that would flow into the taught manifold and towards the nozzles.

In regards to claim 3 (dependent upon claim 2), wherein said base of the recess of the rear plate is crossed at least partly by said air channels.  
See teaching by Serniuk regarding the channels.  It would have been obvious for one of ordinary skill in the art to modify Serniuk with the placement of the air channels in the rear plate according to the positions necessary to accommodate the actuators including shifting the position of said channels within the rear plate.

In regards to claim 4 (dependent upon claim 3), wherein said air channels lead out onto said first face of the rear plate also at said base of the recess.  
See teaching of Seniuk regarding the air channels above.

In regards to claim 5 (dependent upon claim 2), wherein some of said piston cylinders are compressed between the first face of said rear plate and the respective secondary manifold at said base of the recess of said rear plate.
	See teaching both in Serniuk and in Wright of the piston cylinders being compressed between the rear plate and the associated manifold, here, the Serniuk teaches of the secondary manifold to rear plate, while Wright teaches of the piston cylinder with the first face of the rear plate with the cylinder external to the rear plate.  The Serniuk can also be considered external to the rear plate, though it is located in an additional indent into the rear plate while also in a recess formed by the manifold plate.  The combination of the structure of Wright in view of Serniuk teaches the claimed structure.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Serniuk as applied to claim 2 above, and further in view of Babin (US 2010/0183763) and Spuller (US 9248594)
In regard to claim 6, wherein said recess is closed by a cover which is fastened onto said second face of the rear plate and is crossed by a main entry opening for the stream of molten plastic material.
Wright in view of Serniuk do not teach of a cover plate for the recess.
Here, Babin teaches of the cover plate 26 that is located at the second facing of the rear plate (back plate 12), the cover plate being crossed by the main entry opening (see inlet 33) for the stream of molten plastic material, see Fig. 1.  Meanwhile, also in an injection molding machine, Spuller teaches of multiple recesses (chambers 29) within a machine platen 7 having a hot runner system 50, see Fig. 3. Including teaching of manifold 30, nozzles 41, valve stem 37 (valve pin), actuators (moving means 39).  Here as seen in Fig. 3, a cover plate is provided that covers the system particularly at the rear most recess that is formed in the platens.
Here, it would have been obvious for one of ordinary skill in the art to modify the recess within the hot runner system of Wright in view of Serniuk with a cover plate as taught by Spuller in order to close any recesses at the rear portion of the machine and with the cover plate arrangement of Babin in order to secure the plate to the rear plate and to accommodate for the molten material flow to the manifolds and to the nozzles, these are seen as combining prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892, particularly of:
Fairy (US 2015/0158223) teaches of a main manifold, secondary manifold in recess and rear plate, however does not teach of actuators, see Fig. 6.
Bouti (US 2008/0206396) teaches of cover plate, rear plate 30, manifold plate 32, main manifold 50, secondary manifold 44, nozzle 40, lacks teaching of actuator, valve stem, and air channels, see Fig. 1.
Bajwa (US 2019/0329469) teaches of manifold, manifold plate with recess, rear plate, and cover plate, see Figs. 1, 1A, lacks teaching of actuator.
Schmidt (US 5022846) teaches of rear plate 24 with the air channels 94 that supply an actuator with piston, see Fig. 3.
Novo (US 2012/0258192) teaches of a actuator 102 that is in a recess, and is external to the rear plate 38 and further having channels, see Fig. 8.
Tapuchievici (US 2010/0233311) teaches of actuator 114 for a valve stem 112 for a nozzles 110, the actuator is in a recess of manifold plate 118, with rear plate 102, the actuator also pressed between the first surface of the rear plate and the manifold surface, see Figs. 1, 2, 5 and 6.
Feick (US 2007/0082082) teaches of the main manifold 12 and submanifold 16, see Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EMMANUEL S LUK/           Examiner, Art Unit 1744